Title: From Benjamin Franklin to Deborah Franklin, 21 March 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Frederictown, March 21. 1756Sunday
We got here yesterday Afternoon and purpose Sailing to day, if the Wind be fair. Peter was taken ill with a Fever and Pain in his Side before I got to Newcastle; I had him blooded there, and put him into the Chair, wrapt up warm, as he could not bear the Motion of the Horse, and got him here pretty comfortably. He went immediately to bed and took some Camomile Tea; and this Morning is about again and almost well. I leave my Horses at Mr. Milliken’s, a Gentleman that lives on Bohemia River. Among the Government Orders I left with you, are two written ones drawn on Mr. Charles Norris for considerable Sums; You did not tell me when I ask’d you, what Money you had in hand; if you want before my Return, present one of those Orders to Mr. Norris, and he will pay the whole or a Part, as you have Occasion. Billy will also pay you some Money, which I did not care to take with me from Newcastle. Be careful of your Accounts, particularly about the Lottery Affairs. My Duty to Mother, Love to Sally, Debby, Gracey, &c. not forgetting the Goodey. Desire Dr. Bond to send me some of those Pills per Post; I forgot to take any with me. Let Mr. Parker know I received the Money he sent me, on the Post Office, and Money-Paper Accounts. I forgot to write it to him, tho’ I fully intended it. If there is Peace, I shall probably not come home so soon, as I purposed to do, in case the Ships from England bring a Declaration of War, or in case the Uncertainty continues. I am, my dear Child, Your loving Husband
B Franklin
 Addressed: To / Mrs Franklin / Philadelphia
[In another hand:] Forwarded by, yr. Most humb: Servt: / Slator Clay New: Castle / March 26: 1756
